Title: From Alexander Hamilton to Thomas Smith, 8 June 1791
From: Hamilton, Alexander
To: Smith, Thomas


Treasury DepartmentJune 8th. 1791
Sir
You are right in considering yourself not authorized by Law to accept on the Loan of the assumed debt Certificates of the State of Pennsa. dated on or after the 1st day of January 1790. It is however my wish that you minute in a Book to be kept for that purpose the amount of such Certificates offered by any person together with the name of the person offering them.
It will not be proper that you commit the examination & checking of the Certificates of the assumed debt to any person who does not actually belong to your Office. It cannot be deemed a legal execution of your duty to rely upon any person not duly authorised. You will receive these Certificates and give, on the delivery of them to you and before comparision with the checks, a descriptive receipt for them, which will amount to no more than an acknowledgment, that such Certificates are placed in your hands with a view to the Loan. The subscribers will be sensible that the receipt cannot be deemed final because the subscriptions may exceed the Assumption and the Certificates may prove counterfeit or forged. Having recd. them in the manner above mentioned you will commit to some person competent to so nice and important a business the comparison of the Certificates with the registers & checks in the offices of the State, to which no doubt the easiest access will be given, should however any unexpected impediment occur you will make it known to me.
  I do not perceive any objection to your striking a Mark in the form you have exhibited , upon all the Certificates deposited with you towards the Loan of the assumed debt, which however should be done in such manner as not to obliterate the printed or manuscript Words. You will be careful to select a proper place for the Mark, which as far as possible should be uniformly made that the eye may instantly perceive it. I do not consider you as justifiable in refusing the Certificates of the State of Pennsa. (which are in all other respects assumable) because they have been recd. of the State in lieu of Continental Certificates. It will not however be improper to use your endeavours to persuade the holders to exchange them, but you cannot if they persist to offer refuse to receive them.
You will perceive on reexamination that you have misconceived the instruction contained in my letter of the 9th Ulto. in regard to Loan office Certificates issued prior to March 1778. It applied to those only pointed out in the 10th. section, that is to the Nonsubscribed & not to those that should be Loaned. You will discontinue the practice of marking such indorsements on those Loaned, and you will, when transfers take place of such Stock as has arisen from Loans of those Certificates take care not to make a similar endorsement on the new Certificate to be given. I do not think any person making a Loan has a right to do it in any other manner than that which is deemed perfectly conformable to Law. In regard to such Nonsubscribers Certificates as have not that endorsement on them I have no objection to your making it if desired, but great care must be taken to be correct.
I am sir   Yr Most Ob servt
Alexander Hamilton
Thos. Smith EsqrCommr. of LoansPennsa.
